     Case 2:19-cv-00415-JAM-CKD Document 15 Filed 08/22/19 Page 1 of 6


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    BENJAMIN D. GALLOWAY, #214897
     Chief Assistant Federal Defender
3    RACHELLE BARBOUR, #185395
     Assistant Federal Defender
4    Office of the Federal Defender
     801 I Street, 3rd Floor
5    Sacramento, CA 95814
     Tel: 916-498-5700/Fax: 916-498-5710
6
     Attorneys for
7    OMAR ABDULSATTAR AMEEN
8
                                   IN THE UNITED STATES DISTRICT COURT
9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   KXTV, LLC dba ABC10,                        ) Case No. 2:19-CV-415 JAM CKD
                                                 )
12                    Plaintiff,                 ) UNOPPOSED MOTION TO INTERVENE
                                                 )
13   v.                                          )
                                                 ) Judge: Hon. John A. Mendez
14
     UNITED STATES CITIZENSHIP AND
15   IMMIGRATION SERVICES,
16                   Defendant.
17
18                                          I.   INTRODUCTION
19           Omar Ameen moves to intervene and participate fully in this action pursuant to Rule
20   24(a) of the Federal Rules of Civil Procedure, for the reasons stated in the accompanying
21   memorandum of points and authorities. Alternatively, Mr. Ameen moves for leave to intervene
22   pursuant to Rule 24(b) of the Federal Rules of Civil Procedure upon the ground that Mr. Ameen
23   has claims or defenses that share common questions of law and fact with the claims or defenses
24   in this case.
25           Counsel for Mr. Ameen has conferred with counsel for Plaintiff KXTV and the
26   Government regarding this Motion to Intervene. Both Plaintiff’s counsel and the Government
27
28


                                                     1
     Case 2:19-cv-00415-JAM-CKD Document 15 Filed 08/22/19 Page 2 of 6


1    have indicated that they do not oppose intervention. 1          The Government has provided Mr.
2    Ameen with the Vaughn index and a copy of its most recent FOIA disclosure to KXTV.
3    Intervention will not delay or prejudice the adjudication of this matter.
4                                                II.     BACKGROUND
5            Mr. Ameen is the subject of an extradition case pending before Magistrate Judge Edmund
6    F. Brennan, Mag. No. 18-152-EFB. He is represented by undersigned counsel in that matter. He
7    moves to intervene in this action to protect and address his own privacy interests – the exact
8    subject of this civil dispute between plaintiff KXTV, LLC dba ABC10 (“KXTV”) and defendant
9    United States Citizenship and Immigration Services (“USCIS”). This Motion addresses the First
10   Claim (Violation of FOIA) in the Amended Complaint, filed March 25, 2019 (Doc. 6.) It also
11   addresses the Second and Third Affirmative Defenses in the Government’s Answer, filed May
12   17, 2019 (Doc. 9.)
13           KXTV seeks disclosure of Mr. Ameen’s USCIS Alien File (“A-File”) under the Freedom
14   of Information Act (“FOIA”). In opposition, USCIS has withheld portions of Mr. Ameen’s A-
15   File pursuant to FOIA’s Exemption 6, claiming that release of the A-File would violate Mr.
16   Ameen’s right to privacy. FOIA’s Exemption 6 prevents disclosure of information about
17   individuals in “personnel and medical files and similar files” when disclosure of such
18   information “would constitute a clearly unwarranted invasion of personal privacy.” 5 U.S.C.
19   § 552(b)(6) (2012).
20           Mr. Ameen also has the right to waive his privacy interests in all or some of the disputed
21   records. Allowing Mr. Ameen a brief period of time in which to review the A-File and consider
22   waiving his privacy interests over portions thereof will expedite the instant FOIA litigation
23   between KXTV and USCIS by narrowing the range of information in dispute, thereby
24   conserving judicial and taxpayer resources. Therefore, permitting Mr. Ameen to intervene and
25   providing an opportunity for him to review the complete A-File benefits all parties, taxpayers,
26
27
     1
             The Government cited a concern that Mr. Ameen’s intervention not affect the current briefing schedule.
28   The schedule set forth below does not change any of the currently scheduled dates.


                                                             2
     Case 2:19-cv-00415-JAM-CKD Document 15 Filed 08/22/19 Page 3 of 6


1    and the court. Plaintiff and Defendant have stipulated to a briefing schedule to address Mr.
2    Ameen’s rights via a Motion for Summary Judgment. (Doc. 12.) Mr. Ameen anticipates that
3    any briefing will be in accordance with that schedule and will not delay the case.
4                         III.    MR. AMEEN MAY INTERVENE AS OF RIGHT
5            Federal Rule of Civil Procedure 24(a)(2) states:
6            On timely motion, the court must permit anyone to intervene who . . . claims an interest
7            relating to the property or transaction that is the subject of the action, and is so situated
8            that disposing of the action may as a practical matter impair or impede the movant’s
9            ability to protect its interest, unless existing parties adequately represent that interest.
10           Under this Rule, Mr. Ameen is entitled to intervene as of right if he demonstrates: “‘(1)
11   the intervention application is timely; (2) [Mr. Ameen] has a significant protectable interest
12   relating to the property or transaction that is the subject of the action; (3) the disposition of the
13   action may, as a practical matter, impair or impede [Mr. Ameen’s] ability to protect [his] interest;
14   and (4) the existing parties may not adequately represent [Mr. Ameen’s] interest.’” Citizens for
15   Balanced Use v. Mont. Wilderness Ass’n, 647 F.3d 893, 897 (9th Cir. 2011) (quoting Prete v.
16   Bradbury, 438 F.3d 949, 954 (9th Cir. 2006).) These “requirements are broadly interpreted in
17   favor of intervention.” Id.; accord Wilderness Soc’y v. U.S. Forest Serv., 630 F.3d 1173, 1179
18   (9th Cir. 2011) (en banc) (“In evaluating whether Rule 24(a)(2)’s requirements are met, we . . .
19   construe the Rule ‘broadly in favor of proposed intervenors.’”).
20                                 A.      Omar Ameen’s Motion is Timely
21           In considering whether a motion to intervene is timely, the court considers “(1) the stage
22   of the proceedings; (2) whether the parties would be prejudiced [by intervention]; and (3) the
23   reason for any delay in moving to intervene.” Northwest Forest Res. Council v. Glickman, 82
24   F.3d 825, 836 (9th Cir. 1996) (quoting United States v. Oregon, 913 F.2d 576, 588 (9th Cir.
25   1990)). Here, Mr. Ameen moves to intervene before any briefs or motions are to be filed per the
26   Joint Scheduling Order. [Dkt. 1, 10, 13]. Mr. Ameen’s motion to intervene is timely because it is
27   “filed at a very early stage, before hearings or rulings on substantive matters.” Idaho Farm
28


                                                        3
     Case 2:19-cv-00415-JAM-CKD Document 15 Filed 08/22/19 Page 4 of 6


1    Bureau Fed’n v. Babbitt, 58 F.3d 1392, 1397 (9th Cir. 1995). Moreover, the parties would not
2    suffer prejudice from allowing Mr. Ameen to intervene at this stage. Neither party opposes
3    intervention. Finally, there is no delay in Mr. Ameen’s motion to intervene. The Government’s
4    Vaughn index has just been provided to the Plaintiff and Mr. Ameen. As set forth below, he will
5    join the current briefing schedule. Therefore, Mr. Ameen’s intervention is timely.
6           B.      Mr. Ameen Has a Substantial Interest in Protecting His Personal Privacy
7           Mr. Ameen seeks to intervene in this action to protect his personal privacy, or determine
8    whether to waive it. Privacy is generally understood to include “the individual’s control of
9    information concerning his or her person.” Dep’t of Justice v. Reporters Comm. for Freedom of
10   the Press, 489 U.S. 749, 763 (1989). As many courts have noted, the Exemption 6 privacy
11   interest “belongs to the individual, not the agency holding the information.” Amuso v. Dep’t of
12   Justice, 600 F. Supp. 2d 78, 93 (D.D.C. 2009); see also Cozen O’Connor v. Dep’t of Treasury,
13   570 F. Supp. 2d 749, 781 (E.D. Pa. 2008) (“The focus of the exemption [6] is the individual’s
14   interest, not the government’s.”); Joseph W. Diemert, Jr. & Assocs. Co. v. Fed. Aviation Admin.,
15   218 F. App’x 479, 482 (6th Cir. 2007) (“[S]ome courts have concluded that where personal
16   privacy interest are implicated, only the individual who owns such interests may validly waive
17   it.”). Finally, this court has held that the type of information KXTV seeks in Mr. Ameen’s
18   USCIS records qualifies for Exemption 6 protection. See Knight v. Nat’l Aeronautic & Space
19   Admin., No. 2:04-2054, 2006 WL 3780901, at *5 (E.D. Cal. Dec. 21, 2006) (“Information need
20   not be intimate or embarrassing to qualify for [E]xemption [6 protection].”).
21         C.      Absent Intervention, Disposition of This Matter Would Impair Mr. Ameen’s
22                               Ability to Safeguard His Personal Privacy
23          Unless Mr. Ameen is allowed to intervene in this litigation, the disposition of this
24   litigation could impede Mr. Ameen’s ability to protect his and his family’s personal privacy. It is
25   expected that KXTV will argue that the public’s interest to view the information outweighs Mr.
26   Ameen’s privacy rights. See Doc. 6, ¶ 9 (“The withheld records sought by ABC10 will inform
27   ABC10’s viewership and the public about how Ameen came to reside in Sacramento[.]”); see
28


                                                     4
     Case 2:19-cv-00415-JAM-CKD Document 15 Filed 08/22/19 Page 5 of 6


1    also Doc. 6, ¶ 23 (“‘[T]he public has a strong interest in understanding how and why [the]
2    government allowed a man with a far-worse-than-checkered past’ to remain in the country.”)
3    (quoting Munchkin v. Dep’t of Homeland Security, 225 F. Supp. 3d 1069, 1077 (N.D. Cal.
4    2016)). Mr. Ameen’s intervention in this case will address his privacy rights in the documents at
5    issue.
6             D.     Mr. Ameen’s Interest Are Not Adequately Represented by Any Other Party
7             USCIS cannot adequately represent Mr. Ameen’s interests in this litigation because
8    USCIS does not have the same incentives as Mr. Ameen to protect Mr. Ameen’s privacy. As
9    noted above, the Exemption 6 privacy interest “belongs to the individual, not the agency holding
10   the information.” See Amuso, 600 F. Supp. 2d at 93.
11                 IV.    IN THE ALTERNATIVE, PERMISSIVE INTERVENTION IS
12                                                 APPROPRIATE
13            In the alternative, the Court should grant Mr. Ameen permission to intervene under Rule
14   24(b)(1)(B), which gives the Court discretion to join any proposed intervenor that “has a claim or
15   defense that shares with the main action a question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B).
16   As discussed above, Ameen’s motion is timely. Further, any claims or counterclaims that Ameen
17   could bring to prevent the unwarranted disclosure of records invasive of his privacy under FOIA
18   involve questions of law and fact common with those claims and defenses likely to be asserted
19   by USCIS and KXTV. Intervention at this point will not delay or prejudice any party. Rather,
20   Ameen’s intervention will expedite the proceedings by narrowing the range of documents over
21   which Ameen maintains a privacy interest.
22            //
23            //
24
25
26
27
28


                                                      5
     Case 2:19-cv-00415-JAM-CKD Document 15 Filed 08/22/19 Page 6 of 6


1                                          V.     CONCLUSION
2           Based on the foregoing, Mr. Ameen requests that this Court grant this unopposed Motion
3    to Intervene. A Proposed Order is filed concurrently.
4
     DATED: August 22, 2019                      Respectfully submitted,
5
6                                                HEATHER E. WILLIAMS
                                                 Federal Defender
7                                                /s/ Benjamin D. Galloway
                                                 BENJAMIN D. GALLOWAY
8                                                Chief Assistant Federal Defender
9                                                /s/ Rachelle Barbour
                                                 RACHELLE BARBOUR
10
                                                 Assistant Federal Defender
11                                               Attorneys for OMAR AMEEN

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    6
